 In the Matter of HAT CORPORATION OF AMERICAandUNITED HATTERS,CAP AND MILLINERY WORKERS' INTERNATIONAL UNION, A. F. OF L.Case No. C-1872.-Decided September 10, 1941Jurisdiction:hat manufacturing industry.Settlement:stipulation providing for compliance with the Act; findings ofTrial Examiner in so far as they relate to organization not a party to thestipulation, in absence of exceptions of the parties and upon the entire recordin the case, concurred in, adopted, and incorporated by reference in Board'sdecision.Remedial Orders:entered on stipulation.Mr. Christopher W. Hoey,for the Board.McLanahan, Merritt, Ingraham & Christy,byMr. Walter GordonMerrittandMr. Henry Clifton, Jr.,ofNew York City, for therespondent.Coult, Satz, Tomlinson & Morse,byMr. David A. MorseandMr.Joseph Coult, Jr.,of Newark, N. J.;Mr. Elias Lieberman,of NewYork City;Mr. Hugh J. Glover,of Newark, N. J.;Mr. Marx Lewis,of New York City; andMr. Vincent Novaco,of Danbury, Conn., forthe Union.Mr. Leroy Emmerthal, Mr. Charles A. Curry, Mr. Frank Tooker,andMr. Anthony Papagno,of East Norwalk, Conn., for the Asso-ciation.Mr. Raymond Enyeart,of East Norwalk, Conn., for the Alliance.Miss Josephine Bagdady,of East Norwalk, Conn., for TrimmersOrganization.Mr. Edward RoyandMr. Charles Blarney,of East Norwalk, Conn.,for Finishers Organization.Miss Grace MeEldowney,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United Hatters,Cap and Millinery Workers' International- Union, A. F. of L., hereincalled the Union, the National Labor Relations Board, herein called35 N. L. R. B., No. 63.309 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Board, by the Regional Director for the Second Region (NewYork City), issued its complaint, dated March 21, 1940, and icsamended complaint, dated June 14, 1940, against Hat Corporationof America, East Norwalk, Connecticut, herein called the respond-ent, alleging that the respondent had engaged in and was engagingin unfair labor practices affecting commerce, within the meaningof Section 8 (1), (2), (3), and (4) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the amended complaint, accompanied by notice ofhearing, were duly served upon the respondent and the Union, andupon Front Shop Departmental Alliance, herein called the Alliance,C. & K. Hat Makers Association, Incorporated, herein called theAssociation, Trimmers Organization, Finishers Organization, Milli-nery Finishers Organization, and Employees of Backshop Divisionof Hat Corporation of America, organizations alleged in the com-plaint to be dominated by the respondent.With respect to the unfair labor practices the amended complaintalleged in substance that the respondent (1) urged and warned itsemployees to refrain from becoming or remaining members of theUnion; threatened with discharge and other reprisals those who be-came or remained members of the Union; entertained at social func-tions to induce employees to abandon the Union and form anindependent association; changed its method of publicly assigningwork to a secret plan in order to discourage membership in theUnion ; announced it would prefer in `employment those employeeswho did not participate in a strike called by the Union in December1937; dnd kept under surveillance meetings of the Union; (2) initi-ated, formed, and sponsored the Alliance and the Association, anddominated, interfered with, and contributed support to the Allianceand its successors, Finishers Organization, Trimmers Organization,andMillineryFinishersOrganization, and to the Associationand its successor, Employees of Backshop Division of Hat Corpora-tion of America, Plant No. 1; (3) discharged and refused to reinstateeight employees 1 for the reason that they joined or assisted theUnion or engaged in concerted activities with other employees fortheir mutual aid and protection; (4) discharged two 2 of the eightemployees for the further reason that they gave testimony in a rep-resentation proceeding before the Board; and (5) by the foregoingand other acts, interfered with, restrained, and coerced its employeesin the exercise of the right's guaranteed in Section 7 of the Act.1Harriet Singewald, Harry Gerber,Joseph Szabo,Edward Bloom, Thomas Moore,ThomasMaisano, Joseph Dmytryszyan,and John Fanelli.2 Joseph Dmytryszyan and Joseph Fanelli. HAT CORPORATION OF AMERICA311On June 24, 1940, the respondent filed an answer to the amendedcomplaint, admitting the allegations regarding the nature of its busi-ness,but denying that it had engaged in the alleged unfair laborpractices.Pursuant to 'notice, a hearing was held at South Norwalk, Con-necticut, from July 1 to 31, and from December 16 to 18, 1940, beforeMortimer Riemer, the Trial Examiner duly designated by the ChiefTrial Examiner.The Board and the respondent were representedby counsel; the Union by counsel and a representative; the Associa-tion, the Alliance, Trimmers Organization, and Finishers Organiza-tion by representatives; and all parties participated in the hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.Briefs were submitted by the respondent and the Union.Oralargument, pursuant to order thereon, in which the Board attorney,the respondent, and the Union participated, was held before theTrial Examiner at New York City on February 4, 1941.On May 7, 1941, the TrialExaminerissued his Intermediate Re-port, copies of which were served on all parties, in which he foundthat the respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of Section8 (1), (2), and (3) and 2 (6) and (7) of the Act. He recommendedthat the respondent cease and desist therefrom and that it take cer-tain affirmative action in order to effectuate the policies of the Act.He also recommended that the complaint be dismissed in so far as italleged that the respondent changed its method of work distributionin order to discourage membership in the Union, or discriminatedwith regard to the hire and tenure of employment of Harry Gerber,Thomas Maisano, and Thomas Moore, three of the eight em-ployees named in the complaint.'No exceptions were filed to theIntermediate Report.On July 29, 1941, the respondent, the Union, Finishers Organiza-tion, Trimmers Organization, the Association, and the attorney forthe Board entered into a stipulation which provided as follows :IT IS HEREBYSTIPULATED AND AGREED among the National LaborRelations Board, Hat Corporation of America, United Hatters,Cap and Millinery Workers' International Union, A. F. of L.,BAt the hearing of the Trial Examiner had dismissed the allegations of the complaintthat the respondent had dominated and interfered with the formation and administrationof Millinery Finishers Organization and Employees of Backshop Division of Hat Corpora-tion of America;that Finishers Organization and Trimmers Organization were successorsto the Alliance;and that the respondent had kept under surveillance the meetings of theUnion and had discharged Joseph Dmytryszyan and John Fanelli because they had testifiedin a representation proceeding. 312DECISIONSOF NATIONALLABOR RELATIONS BOARDFinishers Organization, Trimmers Organization and C. & K.Hat Makers Association, Inc.:That Hat Corporation of America, United Hatters, Cap andMillineryWorkers' International Union, A. F. of L., FinishersOrganization, Trimmers Organization and C. & K. Hat MakersAssociation, Inc., waive their rights to file exceptions with theNational Labor Relations Board to the intermediate report ofTrial Examiner Mortimer Riemer, dated May 7, 1941, to arguesuch exceptions orally before the National Labor RelationsBoard, and to file briefs with the National Labor RelationsBoard in support of such exceptions, and they waive their rightsto further hearing, to the making of findings of fact by theNational Labor Relations Board, and on the basis of the tran-script of record in the above-entitled case and said intermediatereport of Trial Examiner Riemer, and on this stipulation, anorder may be entered by the National Labor Relations Boardas recommended by said Trial Examiner Mortimer ' Riemer inhis said intermediate report of May 7, 1941, providing asfollows :'A. Respondent, Hat Corporation of America, East Norwalk,Connecticut, and its agents, officers, successors and assigns, shall :1.Cease and desist from :(a)Dominating or interfering with the administration ofthe Finishers Organization, the Trimmers Organization orC. & K. Hat Makers Association, Incorporated, or the forma-tion or administration of any other labor organization of itsemployees, and from contributing support to the said FinishersOrganization, Trimmers Organization, Association, or to anyother labor organization of its employees;(b)Discouraging membership in United Hatters, Cap andMillineryWorkers' International Union, A. F. of L., or anyother labor organization of its employees by discriminationin discharging, laying off or refusing to reinstate any of itsemployees, or by discriminating in any other manner in regardto their hire and tenure of employment or any term or con-dition of employment;(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection,as guaranteed in Section 7 of the National Labor RelationsAct. HAT CORPORATION OF AMERICA3132. Take the following affirmativeaction whichthe Board findswill effectuate the policiesof theNational Labor RelationsAct :(a)Withdrawall recognitionfrom the FinishersOrgani-zation. the TrimmersOrganizationand C. &K. Hat MakersAssociation, Incorporated,as representatives of any of itsemployees forthe purposeof dealingwith the respondentconcerning grievances,labor disputes,wages, rates of pay,hours of employment,or other conditions of employment, andcompletelydisestablish the FinishersOrganization,the Trim-mers Organizationand C. &K.Hat Makers Association,Incorporated;(b)Offer to Harriet Singewald, Edward Bloom, JosephSzabo, Joseph Dmytryszyan, and JohnFanelli, immediateand full reinstatement to theirformer orsubstantiallyequiva-lent positionswithout prejudice to their' seniority and otherrights andprivileges;(c)Make wholesaidHarriet Singewald, Edward Bloom,Joseph Szabo, Joseph Dmytryszyan, and JohnFanelli for anyloss of pay they may have suffered byreason of the respondent'sdiscriminationagainst them, by payment to each ofthem of asum of money equal to thatwhi ,h he normally would havereceivedas wages fromthe date of the respondent's discrimina-tion againsthim to the date of the respondent's offer of re-instatement,less his or her net earningsduring saidperiod,and less losseswhich eachsuch personmay have wilfully in-curred within the doctrineset forth by the United StatesSupreme Court in the caseofNational LaborRelations Boardvs.Phelps Dodge Corporation,61 SupremeCourt 845;(d) Immediatelypost on allbulletin boardsthroughoutits plantsNo. 1 and No.2 at EastNorwalk, Connecticut, andmaintain fora period ofat least sixty(60) consecutive days,from the date of posting notices to its employees stating (1)that the respondent will not engage in the conductfrom whichit is orderedthatit cease and desist in paragraphs1 (a), (b),and (c)above;(2) thatthe respondent will take the affirma-tive actionset forthin paragraphs 2 (a), (b), and(c) ; and(3) thatthe respondent's employees are free to become orremain members ofUnited Hatters, Capand Millinery Work-ers' InternationalUnion, A. F. of L., or of any other labororganization,and thatthe respondent will not discriminateagainst any employees because ofmembershipor activity inany such organization ; 314DECISIONSOF NATIONALLABOR RELATIONS BOARD(e)Notify the Regional Director for .the Second Regionin writing within twenty (20) days from the date of thisorder what steps the respondent has taken to comply therewith.Upon application by the Board, the United States CircuitCourt of Appeals for the Second Circuit, or 'any appropriateCircuit Court of Appeals of the United States, may enter itsdecree enforcing the order of the Board hereinabove agreed to.All parties hereto expressly waive any right to contest the entryof such decree, or to receive further notice of the application for,or entry of, said decree.A copy of said decree shall be servedupon the respondent after entry thereof.This stipulation is subject to the approval of the NationalLabor Relations Board, Washington, D. C.Upon approval bytheNational Labor Relations Board this stipulation may befiled with the Chief Trial Examiner and when so filed shallbecome part of the record.It is understood that this stipulation embodies. the entireagreement among the parties.The respondent, the Union, and the attorney for the Board furtherstipulated as follows :IT IS FURTHER STIPULATED AND AGREED that the order to beentered by the National Labor Relations Board in accordancewith the stipulation of which this is made a part, shall provideas follows:vThat the complaint be dismissed insofar as it alleges thatthe respondent changed its method of work distribution inorder to discourage membership in the United Hatters, Capand Millinery Workers' International Union, A. F. of L.; ordiscriminated with regard to the hire and tenure of employ-ment of Harry Gerber, Thomas Maisano and Thomas Moore.IT IS FURTHER STIPULATED AND AGREED that the Board may makesuch findings of fact and conclusions of law and may issue suchorder as it deems appropriate with respect to the Front Shopdepartmental alliance.On August 1, 1941, the Board issued its order approving the abovestipulation and making it a part of the record in the case.Upon the above stipulation and the entire record in the case, theBoard makes the following :FINDINGS OF FAOT1.THE BUSINESS OF THE RESPONDENTThe respondent, Hat Corporation of America, is a Delaware cor-poration organized in 1932 as a result of a merger of then existing HAT CORPORATION OF AMERICA315hat manufacturers.It has its principal office and place of businessinEast Norwalk, Connecticut, where it operates three contiguousplants 4 engaged in the manufacture, sale, and distribution of hatsformen and women. Through wholly owned subsidiaries therespondent operates retail stores in New York City, to which are soldhats manufactured by it.By dollar volume the respondent is thelargest producer of hats in the United States.In the manufacture of its finished products at East Norwalk in1939, the respondent used materials valued at approximately$1,500,000, and the value of the manufactured products was between$6,000,000 and $7,000,000.Approximately 90 per cent of the rawmaterials were obtained from sources outside the State of Con-necticut, and 90 percent of the finished products were shipped topoints outside the State.The respondent admits that it is engaged in interstate commercewithin the meaning of the Act.We find that the above-described operations constitute a con-tinuous flow of trade, traffic, and commerce among the several States.II.THE ALLIANCEUpon the entire record in the case, the Board concurs in, adopts,makes its own, and incorporates by reference in and makes anintegral part of this Decision and Order, the findings of fact madeby the Trial Examiner in his Intermediate Report, in so far as theyrelate to the Alliance; specifically, all the material relating to theAlliance set forth in the Intermediate Report under the heading"Findings of Fact."Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board, in respect to the Alliance, makesthe following: ,CONCLUSIONS OF LAW1.Front Shop Departmental Alliance is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the. formation and adminis-tration of Front Shop Departmental Alliance, and by contributingsupport to it, the respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing its employeesin the exercise of rights guaranteed in Section 7 of the, Act, therespondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (1) of the Act.{ These plants are known as Plants Nos 1, 2, and 3Plant No. 3, the furplant, isnot involved herein. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The aforesaid labor practices are unfair labor practices affectingcommercewithin the meaning of Section 2 (6) and (7) of the Act.ORDER,Upon the basis of the foregoing findings of fact, conclusions oflaw, the stipulation, and the entire record in the case, and pursuantto Section 10 (c) of the National Labor Relations Act, the NationalLabor Relations Board hereby orders that the respondent, Hat Corpo-ration of America, East Norwalk, Connecticut, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Dominating or interfering with the administration of the Fin-ishers Organization; the Trimmers Organization, Front Shop Depart-mental Alliance, or C. & K. Hat Makers Association, Incorporated,or the formation or administration of any other labor organizationof its employees, and from contributing support to the said FinishersOrganization, Trimmers Organization, Alliance, Association, or toany other labor organization of its employees;(b)Discouraging membership in United Hatters, Cap and MillineryWorkers' International Union, A. F. of t., or any other labor organi-zation of its employees by discrimination in discharging, laying off,or refusing to reinstate any of its employees, or by discriminating inany other manner in regard to their hire and tenure of employmentor any term or condition of employment ;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the National Labor Relations Act :(a)Withdraw all recognition from the Finishers Organization,Trimmers Organization, and C. & K. Hat Makers Association, Incor-porated, as representatives of any of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment, and completely disestablish the Finishers Organiza-tion, the Trimmers Organization, the Alliance,, and C. & K. HatMakers Association, Incorporated;(b)Offer to Harriet Singewald, Edward Bloom, Joseph Szabo,Joseph Dmytryszyan, and John Fanelli, immediate and full rein- HAT CORPORATION OF AMERICA317statement to their former or substantially equivalent positions with-out prejudice to their seniority and other rights and privileges;(c)Make whole said Harriet Singewald, Edward Bloom, JosephSzabo, Joseph Dmytryszyan, and John Fanelli for any loss of paythey may have suffered by reason of the respondent's discrimination,against them, by payment to each of them of a sum of money equalto that which he normally would have received as wages from thedate of the respondent's discrimination against him to the date ofthe respondent's offer of reinstatement, less his or her net earnings 5during said period and less losses which each such person may havewilfully incurred within the doctrine set forth by the United StatesSupreme Court in the case ofNational Labor Relations Board v.Phelps Dodge Corporation,61 Supreme Court 845;(d) Immediately post on all bulletin boards throughout its plantsNo. 1 and No. 2 at East Norwalk, Connecticut, and maintain for aperiod of at least sixty (60) consecutive days from the date ofposting, notices to its employees stating (1) that the respondentwill not engage in the conduct from which it is ordered that itcease and desist in paragraphs 1 (a), (b), and (c) above; (2) thatthe respondent will take the affirmative action set forthin para-graphs 2 (a), (b), and (c) ; and (3) that the respondent's employeesare free to become or remain members of United Hatters, Cap andMillineryWorkers' International Union, A. F. of L., or of any otherlabor organization, and that the respondent will not discriminateagainst any employees because of membership or activity in anysuch organization;(e)Notify the Regional Director for the Second Region in writingwithin twenty (20) days from the date of this Order what steps therespondent has taken to comply therewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent changed its methodof work distribution in order to discourage membership in the UnitedHatters, Cap and Millinery Workers' International Union, A. F. of L.;or discriminated with regard to the hire and tenure of employmentof Harry Gerber, Thomas Maisano, and Thomas Moore.5 By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurredbut for hisunlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union,Local $590,8 N. L. R.B. 440Monies received forwork performed upon Federal,State, county,municipal,or other work-reliefprojects shallbe considered as earnings.SeeRepublic Steel Corporationv.N. L. R. B.,311 U. S. 7.